McFadden, Judge.
In Spruill v. Ga. Dept. of Human Svcs., 317 Ga. App. 226 (729 SE2d 654) (2012), this court reversed the trial court’s dismissal of the underlying complaint. The Supreme Court of Georgia reversed that *327opinionin Ga. Dept. of Human Svcs. v. Spruill, 294 Ga. 100 (751 SE2d 315) (2013). We therefore vacate our earlier opinion, adopt the Supreme Court’s opinion as our own, and affirm the judgment of the trial court.
Decided May 20, 2014.
James A. Attwood, for appellants.
Samuel S. Olens, Attorney General, Jennifer L. Dalton, Senior Assistant Attorney General, Ronald S. Boyter, Assistant Attorney General, for appellees.

Judgment affirmed.


Barnes, P. J., and McMillian, J., concur.